DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed on 9 June 2021, are accepted by the Examiner.

Claim Objections
Claims 6 and 7 objected to because of the following informalities:  the recitations "inform of that the autonomous vehicle deviates" in claim 6, and "informing of that the autonomous vehicle deviates" in claim 7 are grammatically challenged.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a via-facilities suggesting apparatus configured to ... “ (claim 20); and 
“a sensing device configured to ... “ (claim 20).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 10 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the system is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of 
“...  set[ting] instructions … ,” 
“suggest[ing] a stop at a facility ... , “
“providing ... a list of other facilities to stop ... ,” and
“add[ing] selected facilities to a list of stops … .”  These recitations merely consist of selecting routing instruction, suggesting a rest stop, providing a list of other rest stops and adding selected stops to the list of rest stops.  This is equivalent to a person selecting routing instructions, noting and recalling (suggesting) a rest stop, and adding select rest stops to the list of rest stops.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally selects routing instruction, suggests a rest stop, provides a list of other rest stops and adds selected stops to the list of rest stops.  The mere nominal recitations that the barrier condition is extracted and stored at the “action history storage unit,” that the movement plan is created at the “movement plan creation unit,” and that the actual image data is stored at the “association unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, and 19 further recite the additional element of “stor[ing] data … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “stor[ing] data … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual remembering routing instructions.  
Claims 1, 19, and 20 still further include the additional elements “a non-transitory memory” (claim 1 and 19), “a processor” (claims 1 and 19), and “a via-facilities suggesting apparatus” (claim 20).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes storing data by “a non-transitory memory”, suggesting, providing and adding by “a processor”, and suggesting by “a via-facilities suggesting apparatus” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “non-transitory memory,” “processor,” and the “via-facilities suggesting apparatus”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The non-transitory memory, processor, and via-facilities suggesting apparatus are recited at a high level of generality and merely automate the suggesting, providing and adding steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 19 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 19 and 20 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Storing is fundamental, i.e. WURC, activities performed by non-transitory memory, such as non-transitory memory in personal devices and vehicle computers storing data, as recited in claims 1, 19 and 20.  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 19 and 20 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 19 and 20 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
output a notification to a user terminal or an in-vehicle device when the autonomous vehicle enters within a first reference distance before arriving at the suggested stop corresponding to the facility.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “output[ing] a notification ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally noting that they are approaching a destination.
Claim 3 recites the abstract idea:
determine whether the suggested stop is a place providing a Driving Through (DT).
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4 recites the abstract idea:
provide a guide to arrive at the suggested stop, when the suggested stop is not the place providing the DT and when the autonomous vehicle enters within a second distance, which is shorter than the first reference distance, before arriving at the suggested stop.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5 recites the abstract idea:
provide a guide to arrive at the suggested stop, when the suggested stop is the place providing the DT and when the autonomous vehicle enters within a second reference distance, which is shorter than the first reference distance, before arriving at the suggested stop.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5 further recites the additional element:
control a window of the autonomous vehicle to be open.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “control[ling] a window ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals opening the autonomous vehicle window when they arrive at a destination.
Claim 6 recites the additional elements:
inform of that the autonomous vehicle deviates from the suggested stop, when the autonomous vehicle is beyond a third reference distance, which is shorter than the second reference distance from the suggested stop; and 
control the window of the autonomous vehicle to be closed.
These additional elements fail to ingrate the exception into a practical application, nor do they amount to significantly more than the judicial exception. In particular, “inform[ing] that the autonomous vehicle deviates from the suggested stop ... “ and “control[ling] the window ... to close ... ” steps add insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally noting that they are passed a destination.
Claim 7 recites the additional elements:
provide, to the in-vehicle device or a user device, at least one of a voice guide, a text guide, or a vibration notification, when informing of that the autonomous vehicle deviates from the suggested stop; and 
output the at least one of the voice guide, the text guide, or the vibration notification based on preset priorities.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “provid[ing] ... at least one of a voice guide  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally noting that they have deviated from the stop.
Claim 8 recites the abstract idea:
add facilities preset by the user to the list of stops.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the abstract idea:
separate facilities of the plurality of facilities based on a type of the autonomous vehicle.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 further recites the additional element:
wherein the type of the autonomous vehicle includes a personal autonomous vehicle and a shared autonomous vehicle.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the abstract ideas:
determine whether a plurality of driving paths are present; and 
determine whether the autonomous vehicle is a personal autonomous vehicle or a shared autonomous vehicle.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 11 recites the additional element:
when the autonomous vehicle is the shared autonomous vehicle, provide a list of stops corresponding to facilities determined based a majority decision of a plurality of users who use the shared autonomous vehicle.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 12 recites the additional element:
receive selections for stops, which are contained in the list of stops corresponding to the facilities determined by the majority decision.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “receiv[ing] selections ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally agreeing on a stop from a list of stops.
Claim 12 further recites the abstract idea:
determine whether stops having the same brand name are present in the selected stops.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13 recites the abstract ideas:
add the selected stops to the driving path and 
perform a guide to the driving path, when the stops having the same brand are absent ... and guide to the driving path, when the stops having the same brand name are present.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 13 further recites the additional element:
list up the selected stops by preset priorities.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “list[ing] up the selected stops ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as individuals mentally recalling a collections of stops.
Claim 14 recites the additional element:
preset the priorities based on at least one of a distance to the stop, a past use history of the user, a price, or a congestion degree.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “preset[ting] the priorities ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as individuals mentally noting their priorities with respect to the destination or stop.
Claim 15 recites the abstract ideas:
add a stop to the driving path and 
guide to the driving path, when a user, who wants to add the stop, requests for adding the stop in the shared autonomous vehicle, and when remaining users in the shared autonomous vehicle approve of adding the stop.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 15 further recites the additional element:
compensate the remaining users.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 recites the additional element:
compensate users, who do not approve of adding a stop, of remaining users of the shared autonomous vehicle, when a user, who wants to add the stop, requests for adding the stop in the shared autonomous vehicle, and when the stop is added by a majority decision.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 17 recites the abstract ideas:
determine whether the user intakes food or beverage inside the autonomous vehicle; and 
suggest adding a public restroom or a rest area as the stop after a specific time is elapsed when the user intakes the food and the beverage.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 18 recites the abstract idea:
determine the user situation ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0012625 to Lawrenson et al. (hereafter Lawrenson) in view of U.S. Patent Publication Number 2015/0239477 to Kitagawa.
As per claim 1, Lawrenson discloses [a]n apparatus comprising: a non-transitory memory (see at least Lawrenson, [0043] disclosing the computer system 100 includes a processor 110.  The processor for  computer system 100 is tangible and non-transitory.  The processor is an article of manufacture and/or a machine component. The processor for a computer system 100 is configured to execute software instructions in order to perform functions) configured to 
store data (see at least Lawrenson, [0044] disclosing that  the computer system 100 includes a main memory 120 and a static memory 130 that can communicate with each other via a bus 108.  Memories are tangible storage mediums that can store data and executable instructions, and are non-transitory during the time instructions are stored therein; [0046]; and [0049]) and a 
set of instructions executable (see at least Lawrenson, [0044]) to process a suggestion to stop an autonomous vehicle (see at least Lawrenson, [0246] EC1 sets the end of guide mode <interpreted as suggestion to stop an autonomous vehicle>); and a processor configured to execute the set of instructions to (see at least Lawrenson, [0043])
(1) ...  a stop at a facility, among a plurality of facilities positioned on a driving path to a destination of the autonomous vehicle, based on a tendency or a situation of a user of the autonomous vehicle (see at least Lawrenson, [0173] disclosing that the processor 43 searches for at least one facility (e.g., restaurant) that satisfies a user demand using various databases (see e.g., FIG. 12) stored in the storage 46 based on demand information received from the vehicle 3. <interpreting a user demand as a tendency or a situation of a user of the autonomous vehicle>); 
provide, to the user for user selection, a list of other facilities to stop, among the plurality of facilities, (2) ... based on the tendency or the situation of the user (see at least Lawrenson, [0213] disclosing the restaurant database 46b is formed using an RDB, for example, and holds information relating to plural restaurants that are registered as facilities to be used by the demand adjustment system 1000 (see FIG. 14). FIG. 14 shows an example structure of restaurant data that are registered in the restaurant database 46b ); and 
add selected facilities to a list of stops corresponding to the selected facilities on the driving path (see at least Lawrenson, [0063] disclosing  a restaurant preference lookup table (LUT) 340 <interpreted as the list of stops>; [0073]; [0075]; [0076] a restaurant preference lookup table 490; [0095] disclosing that such preferences may be saved for certain restaurants for future orders; and [0212]).  But Lawrenson not explicitly discloses the limitations:
(1) suggest a stop at a facility .... ; and
(2) provide ... a list of other facilities ...  based on the tendency or the situation of the user ... .
However, Kitagawa discloses the suggest a stop limitation (see at least Kitagawa, [0051] disclosing multiple resting places where the driver can have a rest may be positioned along a route that is estimated based on the destination or the travelling direction of the vehicle).
Kitagawa further discloses the provide based on the tendency limitation (see at least Kitagawa, [0025]-[0026]  disclosing sensors and detecting the state of the driver ; [0034] disclosing that the inattentiveness elimination control section 45 identifies the driver based on the output information from the image sensor or based on an input operation made by the user <interpreted as the tendency or the situation of the user>);.
Both Lawrenson and Kitagawa are analogous art to claim 1 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, to provide the benefit of suggesting a stop at a facility, and providing the list of other facilities based on the tendency or the situation of the user, as disclosed in Kitagawa.  Doing so would provide the benefit of safety by maintaining the driver’s alertness while guiding the driver to a rest stop.
As per claim 2, the combination of Lawrenson and Kitagawa discloses all of the limitations of claim 1, as discussed above.  Lawrenson further discloses the limitation:
output a notification to a user terminal or an in-vehicle device when the autonomous vehicle enters within a first reference distance before arriving at the suggested stop corresponding to the facility (see at least Lawrenson, [0126] disclosing that such facility specific route may be automatically displayed upon AV's arrival to the entrance of the restaurant facility).
As per claim 3, The combination of Lawrenson and Kitagawa disclose all of the limitations of claim 2, as discussed above.  Lawrenson further discloses the limitation:
determine whether the suggested stop is a place providing a Driving Through (DT) (see at least Lawrenson, [0021] discloses changing a route to a destination adaptively so that it includes a drive-through of a restaurant).
As per claim 8, Lawrenson further discloses the limitation:
add facilities preset by the user to the list of stops (see at least Lawrenson, [0078]).
As per claim 19, Lawrenson discloses [a]n apparatus for suggesting stopping by facilities (see at least Lawrenson, [0246] EC1 sets the end of guide mode <interpreted as suggestion to stop an autonomous vehicle>) the apparatus comprising: 
a processor (see at least Lawrenson, [0043] disclosing the computer system 100 includes a processor 110.  The processor for  computer system 100 is tangible and non-transitory.  The processor is an article of manufacture and/or a machine component. The processor for a computer system 100 is configured to execute software instructions in order to perform functions) configured to 
add a stop, which is selected by a user, of facilities positioned on a driving path of an autonomous vehicle (see at least Lawrenson, [0173] disclosing that the processor 43 searches for at least one facility (e.g., restaurant) that satisfies a user demand using various databases (see e.g., FIG. 12) stored in the storage 46 based on demand information received from the vehicle 3.),
and guide the driving path (see at least Lawrenson, [0137] disclosing that the guide route is a route along which to guide the self-vehicle from its current position to a restaurant that satisfies a demand of the user); and 
a non-transitory memory configured to store data (see at least Lawrenson, [0043]; [0044] disclosing that  the computer system 100 includes a main memory 120 and a static memory 130 that can communicate with each other via a bus 108.  Memories are tangible storage mediums that can store data and executable instructions, and are non-transitory during the time instructions are stored therein; [0046]; and [0049]) and 
a set of instructions executable by the processor (see at least Lawrenson, [0044]; and [0049] disclosing that a computer readable medium 182 that includes instructions 184 or receives and executes instructions 184 responsive to a propagated signal ; so that a device connected to a network 101 can communicate voice, video or data over the network 101. Further, the instructions 184 may be transmitted or received over the network 101 via the network interface device 140), wherein the processor is further configured to:
(3) ... a plurality of places by priorities preset based on the driving path when the selected stop includes the plurality of places (see at least Lawrenson, [[0173] disclosing that the processor 43 searches for at least one facility (e.g., restaurant) that satisfies a user demand using various databases (see e.g., FIG. 12) stored in the storage 46 based on demand information received from the vehicle 3. <interpreting a user demand as a tendency or a situation of a user of the autonomous vehicle>); and
 (1) ...  a stop at a facility, among a plurality of facilities positioned on a driving path to a destination of the autonomous vehicle, based on a tendency or a situation of a user of the autonomous vehicle (see at least Lawrenson, [0173] disclosing that the processor 43 searches for at least one facility (e.g., restaurant) that satisfies a user demand using various databases (see e.g., FIG. 12) stored in the storage 46 based on demand information received from the vehicle 3.; and [0213] disclosing the restaurant database 46b is formed using an RDB, for example, and holds information relating to plural restaurants that are registered as facilities to be used by the demand adjustment system 1000 (see FIG. 14). FIG. 14 shows an example structure of restaurant data that are registered in the restaurant database 46b);
provide, to the user for user selection, a list of other facilities to stop, among the plurality of facilities, ... (4) (see at least Lawrenson, [0213] disclosing the restaurant database 46b is formed using an RDB, for example, and holds information relating to plural restaurants that are registered as facilities to be used by the demand adjustment system 1000 (see FIG. 14). FIG. 14 shows an example structure of restaurant data that are registered in the restaurant database 46b); and 
add another place, which is selected by the user among the plurality of places, to the stop and guide to the driving path (see at least Lawrenson, [0063] disclosing a restaurant preference lookup table (LUT) 340 <interpreted as another place>; [0073]; [0075][ [0076] a restaurant preference lookup table 490; [0095] disclosing that such preferences may be saved for certain restaurants for future orders <interpreted as adding another place>; and [0212]).  But Lawrenson not explicitly discloses the limitation:
(3) list up a plurality of places .... ; and
(4) by priorities preset based on the driving path when the selected stop includes the plurality of places.  
However, Kitagawa discloses the list up limitation (see at least Kitagawa, [0051] disclosing multiple resting places where the driver can have a rest may be positioned along a route that is estimated based on the destination or the travelling direction of the vehicle).
Kitagawa further discloses the priorities limitation (see at least Kitagawa, [0025]-[0026]  disclosing sensors and detecting the state of the driver; [0034] disclosing that the inattentiveness elimination control section 45 identifies the driver based on the output information from the image sensor or based on an input operation made by the user <interpreted as the priorities present by the driving path>).
Both Lawrenson and Kitagawa are analogous art to claim 19 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, to provide the benefit of listing up a plurality of places by priorities preset based on the driving path, as disclosed in Kitagawa.  Doing so would provide the benefit of safety by maintaining the driver’s alertness while guiding the driver to a rest stop.
As per claim 20, Lawrenson discloses [a]n autonomous driving vehicle (see at least Lawrenson, abstract) 
a via-facilities suggesting apparatus (see at least Lawrenson, ) configured to suggest, as a stop, facilities, (5) ..., of facilities positioned on a driving path of an autonomous vehicle (see at least Lawrenson, [0246] EC1 sets the end of guide mode <interpreted as suggestion to stop an autonomous vehicle>; [0173] disclosing that the processor 43 searches for at least one facility (e.g., restaurant) that satisfies a user demand using various databases (see e.g., FIG. 12) stored in the storage 46 based on demand information received from the vehicle 3); and 
a sensing device configured to sense the user situation (see at least Lawrenson, [0159], [0244] disclosing cameras) configured to sense the user situation (see at least Lawrenson, [0025]-[0026]  disclosing sensors and detecting the state of the driver ; [0034] disclosing that the inattentiveness elimination control section 45 identifies the driver based on the output information from the image sensor or based on an input operation made by the user <interpreted as the user situation>),
 wherein the via-facilities suggesting apparatus is configured to: provide, to a user, a list of the facilities ... (6) ... (see at least Lawrenson, [0213] disclosing the restaurant database 46b is formed using an RDB, for example, and holds information relating to plural restaurants that are registered as facilities to be used by the demand adjustment system 1000 (see FIG. 14). FIG. 14 shows an example structure of restaurant data that are registered in the restaurant database 46b); and
add facilities, which are selected by the user, to the stop on the driving path to guide to the driving path (see at least Lawrenson, [0063] disclosing  a restaurant preference lookup table (LUT) 340 <interpreted as the facilities>; [0073]; [0075][ [0076] a restaurant preference lookup table 490; [0095] disclosing that such preferences may be saved for certain restaurants for future orders <interpreted as add facilities; and [0212]).  But Lawrenson does not explicitly disclose the limitations:
(5) suggest as stop ... , and
(6) list of facilities suitable for a user tendency or a user situation ... .
However, Kitagawa discloses the suggest a stop limitation (see at least Kitagawa, [0051] disclosing multiple resting places where the driver can have a rest may be positioned along a route that is estimated based on the destination or the travelling direction of the vehicle).
Kitagawa further discloses the provide based on the tendency limitation (see at least Noguchi, [0025]-[0026]  disclosing sensors and detecting the state of the driver; [0034] disclosing that the inattentiveness elimination control section 45 identifies the driver based on the output information from the image sensor or based on an input operation made by the user <interpreted as the tendency or the situation of the user>);.
Both Lawrenson and Kitagawa are analogous art to claim 20 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, to provide the benefit of suggesting a stop at a facility, and providing the list of other facilities based on the tendency or the situation of the user, as disclosed in Kitagawa.  Doing so would provide the benefit of safety by maintaining the driver’s alertness while guiding the driver to a rest stop.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson and Kitagawa as applied to claim 3 above, and further in view of U.S. Patent Publication Number 2020/0385016 to Noguchi et al. (hereafter Noguchi).
As per claim 4, the combination of Lawrenson and Kitagawa discloses all of the limitations of claim 3, as discussed above.  But nether Lawrenson nor Kitagawa explicitly discloses the limitation:
provide a guide to arrive at the suggested stop, when the suggested stop is not the place providing the DT and when the autonomous vehicle enters within a second distance, which is shorter than the first reference distance, before arriving at the suggested stop. 
However, Noguchi discloses this limitation (see at least Noguchi, [0058] disclosing that the action plan generation unit 140 may set an automated driving event when the target trajectory is generated, including an autonomous parking event in which a vehicle is parked according to unmanned traveling in valet parking.  And further that the  action plan generation unit 140 includes an autonomous parking control unit 142 that is activated when the autonomous parking event is executed).
Lawrenson, Kitagawa and Noguchi are analogous art to claim 4 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Noguchi relates to a control device that includes an entrance and exit facility selection unit that selects on ore more facilities on the basis of information indicating a driving assistance level (see Noguchi, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson and Kitagawa, to provide the benefit of providing a guide to arrive at the suggested stop, when the suggested stop is not the place providing the DT and when the autonomous vehicle enters within a second distance, which is shorter than the first reference distance, before arriving at the suggested stop, as disclosed in Noguchi.  Doing so would provide the benefit of mitigating congestion while entering and exiting a facility by guiding the vehicle (see at least Noguchi, [0019]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson and Kitagawa as applied to claim 3 above, and further in view of U.S. Patent Publication Number U.S. 2020/0300019 to Dingli.
As per claim 5, the combination of Lawrenson, and Kitagawa discloses all of the limitations of claim 3, as discussed above.  Lawrenson further discloses the limitation:
provide a guide to arrive at the suggested stop, when the suggested stop is the place providing the DT and when the autonomous vehicle enters within a second reference distance, which is shorter than the first reference distance, before arriving at the suggested stop ... (see at least Lawrenson, [0137] disclosing a route along which to guide the self-vehicle from its current position to a restaurant that satisfies a demand of the user.).  But neither Lawrenson nor Noguchi explicitly disclose the limitation:
control a window of the autonomous vehicle to be open.
However, Dingli discloses this limitation (see at least Dingli, [0027] disclosing that the window 150 may refer to a window of a vehicle. A vehicle may refer to a thing used to transport one or more persons and/or one or more things. Examples of vehicle may include an autonomous vehicle, a non-autonomous vehicle, a taxi, a ride-share vehicle, a vehicle owned by an organization, a personally owned vehicle, and/or other vehicles. The window 150 may include and/or be coupled with one or more components of the vehicle that controls movement (e.g., wind-up, wind-down) of the window 150, such as a motor, a window guide, a control switch, and/or other mechanical/electronical components. The winding up of the window 150 may include upward motion of the window 150 to close the window 150. The winding down of the window 150 may include downward motion of the window to open the window 150).
Lawrenson, Kitagawa and Noguchi are analogous art to claim 4 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Dingli relates to a method of controlling wind up windows (see at least Dingli, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson and Kitagawa, to provide the benefit of controlling a window of the autonomous vehicle to be open, as disclosed in Dingli.  Doing so would provide the benefit freeing the occupant of considering when to open the window.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson, Kitagawa, and Dingli as applied to claim 5 above, and further in view of U.S. Patent 11,010,998 to Dolgov et al. (hereafter Dolgov).
As per claim 6, the combination of Lawrenson, Kitagawa and Dingli discloses all of the limitations of claim 5, as discussed above.  Dingle further discloses the limitation:
control the window of the autonomous vehicle to be closed (see at least Dingle, [0027] disclosing that the window 150 may refer to a window of a vehicle. A vehicle may refer to a thing used to transport one or more persons and/or one or more things. Examples of vehicle may include an autonomous vehicle, a non-autonomous vehicle, a taxi, a ride-share vehicle, a vehicle owned by an organization, a personally owned vehicle, and/or other vehicles. The window 150 may include and/or be coupled with one or more components of the vehicle that controls movement (e.g., wind-up, wind-down) of the window 150, such as a motor, a window guide, a control switch, and/or other mechanical/electronical components. The winding up of the window 150 may include upward motion of the window 150 to close the window 150. The winding down of the window 150 may include downward motion of the window to open the window 150).  
But neither Lawrenson, Kitagawa, nor Dingli explicitly disclose the limitation: 
inform of that the autonomous vehicle deviates from the suggested stop, when the autonomous vehicle is beyond a third reference distance, which is shorter than the second reference distance from the suggested stop ... .
However, Dolgov discloses this limitation (see at least Dolgov, Fig. 11; col. 13, ln. 35-41 disclosing that if the user attempts to maneuver the vehicle away from the predefined route or stop at a location which is restricted by the user's profile, the vehicle may respond by warning the user one or more times that the user is about to or has left the predefined route. For example, the vehicle may display warning information (see FIG. 11), flash lights, or use audible cues to warn the driver).
Lawrenson, Kitagawa, Dingli, and Dolgov are analogous art to claim 6 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Dingli relates to a method of controlling wind up windows (see at least Dingli, Abstract).  Dolgov relates to ... (see at least Dolgov, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, Kitagawa and Dingli, to provide the benefit of informing the occupant/driver when the  autonomous vehicle deviates from the suggested stop, when the autonomous vehicle is beyond a third reference distance, which is shorter than the second reference distance from the suggested stop, as disclosed in Dolgov.  Doing so would provide the benefit freeing the occupant of considering when to open the window.
As per claim 7, the combination of Lawrenson, Kitagawa, Dingli and Dolgov discloses all of the limitations of claim 6, as discussed above.  Dolgov further limitations:
provide, to the in-vehicle device or a user device, at least one of a voice guide, a text guide, or a vibration notification, when informing of that the autonomous vehicle deviates from the suggested stop (see at least Dolgov, Fig. 11; col. 13, ln. 35-41 disclosing that If the user attempts to maneuver the vehicle away from the predefined route or stop at a location which is restricted by the user's profile the vehicle may respond by warning the user one or more times that the user is about to or has left the predefined route. For example, the vehicle may display warning information (see FIG. 11), flash lights, or use audible cues to warn the driver); and 
output the at least one of the voice guide, the text guide, or the vibration notification based on preset priorities (see at least Dolgov, Fig. 11; col. 13, ln. 35-41).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson, and  Kitagawa as applied to claims 8 and 1 above, and further in view of U.S. Patent Number 10,692,371 to Nix et al. (hereafter Nix).
As per claim 9, the combination of Lawrenson and Kitagawa discloses all of the limitations of claim 8.  But neither Lawrenson nor Kitagawa explicitly disclose the limitation:
separate facilities of the plurality of facilities based on a type of the autonomous vehicle, and
wherein the type of the autonomous vehicle includes a personal autonomous vehicle and a shared autonomous vehicle. 
However Nix discloses these limitations (see at least Nix, col. 4, ln. 54-57 discloses that  a user profile may store user preference attributes, trip history, vehicle settings, preferences for highways or local roads, favored/disfavored routes, stops made during trips (for example, restaurants, stores, sites, etc.) <interpreted as separate facilities of the plurality of facilities based on the type of autonomous vehicle>; col. 8, ln. 23-32, disclosing that that the systems and methods described herein may also provide a technical effect and benefit of aiding in the transition from the use of a personal vehicle to the use of shared autonomous vehicles; col. 16, Ln. 30-35; and col. 16, Ln. 21-25, and 30-34.).
Lawrenson, Kitagawa and Nix are analogous art to claim 9 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency, situation or preference.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Nix relates to systems and methods for determining operation of an autonomous vehicle based on user profiles (see at least Nix, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson and  Kitagawa, to provide the benefit of separating facilities of the plurality of facilities based on a type of the autonomous vehicle, as disclosed in Nix.  Doing so would provide the benefit increasing the comfort level for users who are transitioning to the use of the autonomous vehicle (see at least Nix, col. 8, ln. 35-39).
As per claim 10, the combination of Lawrenson and Kitagawa discloses all of the limitations of claim 1.  Lawrenson discloses the following limitation:
determine whether a plurality of driving paths are present (see at least Lawrenson, disclosing a routing unit 430 includes routing determination algorithm for determining a route in view of provided information (e.g., toll road preferences, local road/expressway preferences, traffic condition, a number of vehicles present on potential routes, types of vehicles present on potential routes and the like), and/or an arrival time estimation algorithm for providing an estimated time of arrival in view of the determined route and other relevant information ( e.g., traffic condition, weather condition, accident report, and the like), which may be executed by a processor; and [0202] disclosing the guide route merging unit 36 connects together the routes R1, R2, and R3 <interpreted as the plurality of driving paths> that were generated at the respective steps St12-5, St12-6, and St12-7 and sets a resulting route as a global route ).  But neither Lawrenson nor Kitagawa explicitly disclose the limitation:
determine whether the autonomous vehicle is a personal autonomous vehicle or a shared autonomous vehicle.
However Nix discloses these limitations (see at least Nix, col. 4, ln. 54-57 discloses that  a user profile may store user preference attributes, trip history, vehicle settings, preferences for highways or local roads, favored/disfavored routes, stops made during trips (for example, restaurants, stores, sites, etc.) <interpreted as separate facilities of the plurality of facilities based on the type of autonomous vehicle>; col. 8, ln. 23-32, disclosing that that the systems and methods described herein may also provide a technical effect and benefit of aiding in the transition from the use of a personal vehicle to the use of shared autonomous vehicles; col. 16, Ln. 30-35; and col. 16, Ln. 21-25, and 30-34.).
Lawrenson, Kitagawa and Nix are analogous art to claim 10 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency, situation or preference.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Nix relates to systems and methods for determining operation of an autonomous vehicle based on user profiles (see at least Nix, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson and  Kitagawa, to provide the benefit of determining whether the autonomous vehicle is a personal autonomous vehicle or a shared autonomous vehicle, as disclosed in Nix.  Doing so would provide the benefit increasing the comfort level for users who are transitioning to the use of the autonomous vehicle (see at least Nix, col. 8, ln. 35-39).
Claims 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson, Kitagawa, and Nix as applied to claim 10 above, and further in view of U.S. Patent Publication Number 2020/0082392 to Pishevar et al. (hereafter Pishevar).
As per claim 11, the combination of Lawrenson, Kitagawa and Nix discloses all of the limitations of claim 10, as discussed above.  But, neither Lawrenson, Kitagawa nor Nix explicitly disclose the following limitation:
when the autonomous vehicle is the shared autonomous vehicle, provide a list of stops corresponding to facilities determined based a majority decision of a plurality of users who use the shared autonomous vehicle.
However, Pishevar discloses this limitation (see at least Pishevar, [0055] disclosing that the ride-share network provider may predict that McDonald's restaurants are going to be popular destinations based on user behavior observed in Miami.; and [0057] further that the historical travel data of the plurality of users may include information that one or more users usually arrive at a subway station about 9 am after leaving a street with a plurality of restaurants. Therefore, it may be predicted that a first user that has no recorded historic data who rented the transportation asset on the street having the plurality of restaurants earlier than 9 am will most likely ride to the subway station, even though the prediction for the first user based on this specific user historic data may be impossible. Therefore, if a second user exits the subway station at about 9 am, data concerning the transportation asset rented by the first user may be displayed to the second user because it is predicted by the system that the destination of the first user is the subway station <interpreted as determined by the majority>).
Lawrenson, Kitagawa Nix and Pishevar are analogous art to claim 11 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency, situation or preference.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Nix relates to systems and methods for determining operation of an autonomous vehicle based on user profiles (see at least Nix, Abstract).  Pishevar relates to a transportation based payment system (see at least Pishevar, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, Kitagawa and Nix, to provide the benefit of providing a list of stops corresponding to facilities determined based a majority decision of a plurality of users who use the shared autonomous vehicle, as disclosed in Pishevar.  Doing so would provide the benefit of informing the plurality of occupants of the autonomous vehicle stops.
As per claim 12, the combination of Lawrenson, Kitagawa and Nix discloses all of the limitations of claim 11, as discussed above.
Pishevar further discloses the following limitation:
receive selections for stops, which are contained in the list of stops corresponding to the facilities determined by the majority decision (see at least Pishevar, [0055] and [0057]).
Lawrenson further discloses the following limitation:
determine whether stops having the same brand name are present in the selected stops (see at least Lawrenson, [0212] < interpreting a name of the restaurant as the brand name>).
As per claim 13, Lawrenson further discloses the following limitations:
add the selected stops to the driving path and perform a guide to the driving path, when the stops having the same brand are absent (see at least Lawrenson, [0212] < interpreting a name of the restaurant as the same brand name absent>); and 
list up the selected stops by preset priorities and guide to the driving path, when the stops having the same brand name are present (see at least Lawrenson, [0213] disclosing the restaurant database 46b is formed using an RDB, for example, and holds information relating to plural restaurants that are registered as facilities to be used by the demand adjustment system 1000 (see FIG. 14). FIG. 14 shows an example structure of restaurant data that are registered in the restaurant database 46b; and [0212]).
As per claim 14, Kitagawa further discloses the following limitation:
preset the priorities based on at least one of a distance to the stop, a past use history of the user, a price, or a congestion degree (see at least Kitagawa, [0051] disclosing multiple resting places where the driver can have a rest may be positioned along a route that is estimated based on the destination or the travelling direction of the vehicle, and the resting places closest to the present position of the vehicle are selected <interpreted as preset priority based on a distance to the stop>).
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson, Kitagawa, Nix and Pishevar as applied to claim 11 above, and further in view of U.S. Patent Publication Number 2016/0125662 to Fujita et al. (hereafter Fujita).
As per claim 15, the combination of Lawrenson, Kitagawa, Nix, and Pishevar discloses all of the limitations of claim 11, as discussed above.  
Lawrenson further discloses the limitation:
add a stop to the driving path and guide to the driving path, when a user, who wants to add the stop, requests for adding the stop in the shared autonomous vehicle ... (see at least Lawrenson, Fig. 4, showing current vehicle data, route modification request and facility specific route, in the arrows between Routing unit 430 and FPD system 470); [0063] disclosing  a restaurant preference lookup table (LUT) 340 <interpreted as the list of stops>; [0073]; [0075]; [0076] a restaurant preference lookup table 490; [0095] disclosing that such preferences may be saved for certain restaurants for future orders; and [0212]).
Pishevar further disclose the limitation:
... and when remaining users in the shared autonomous vehicle approve of adding the stop (see at least Pishevar, [0057] further that the historical travel data of the plurality of users may include information that one or more users usually arrive at a subway station about 9 am after leaving a street with a plurality of restaurants. Therefore, it may be predicted that a first user that has no recorded historic data who rented the transportation asset on the street having the plurality of restaurants earlier than 9 am will most likely ride to the subway station, even though the prediction for the first user based on this specific user historic data may be impossible. Therefore, if a second user exits the subway station at about 9 am, data concerning the transportation asset rented by the first user may be displayed to the second user because it is predicted by the system that the destination of the first user is the subway station <interpreted as the shared autonomous vehicle approve>).  But neither Lawrenson, Kitagawa, Nix, nor Pishevar explicitly disclose the limitation:
compensate the remaining users.
However, Fajita discloses this limitation (see at least Fujita, [0026] disclosing that a compensation rate may be increased in a case in which it is adjudged that significant disadvantage will be experienced by subsequently disembarking passengers due to long detour distances or the like, and the compensation rate may be decreased in a case in which it is adjudged that minimal disadvantage will be experienced by subsequently disembarking passengers due to short detour distances or the like; [0130] disclosing in ride-share fare calculation device 10, the compensation amount is calculated by compensation rate ... . As a result, by using ride-share fare calculation device 10, payment amount at disembarkation time ... can be calculated by adding an amount of money that compensates for disadvantages in terms of time or money experienced by a subsequent user to disembark, due, for example, to detours for a previous user to disembark; and [0131]).
Lawrenson, Kitagawa Nix, Pishevar and Fujita are analogous art to claim 15 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency, situation or preference.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Nix relates to systems and methods for determining operation of an autonomous vehicle based on user profiles (see at least Nix, Abstract).  Pishevar relates to a transportation based payment system (see at least Pishevar, Abstract).  Fujita relates to a passenger transportation service vehicle determines a fare, when plural users, including users with different disembarkation points are using the ride share service (see Fujita, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, Kitagawa, Nix, Pishevar, to provide the benefit compensating the remining users, in the shared vehicle, as disclosed in Fujita.  Doing so would provide the benefit of appropriately adjusting the compensation the plurality of occupants based on the autonomous vehicle stops.
As per claim 16, the combination of Lawrenson, Kitagawa, Nix, and Pishevar discloses all of the limitations of claim 11, as discussed above.  Lawrenson further discloses the following limitation:
... when a user, who wants to add the stop, requests for adding the stop (see at least Lawrenson, Fig. 4, showing current vehicle data, route modification request and facility specific route, in the arrows between Routing unit 430 and FPD system 470; [0063] disclosing  a restaurant preference lookup table (LUT) 340 <interpreted as the list of stops>; [0073]; [0075]; [0076] a restaurant preference lookup table 490; [0095] disclosing that such preferences may be saved for certain restaurants for future orders; and [0212]).
Pishevar still further discloses the following limitation:
in the shared autonomous vehicle, when the stop is added by a majority decision (see at least Pishevar, [0057] further that the historical travel data of the plurality of users may include information that one or more users usually arrive at a subway station about 9 am after leaving a street with a plurality of restaurants. Therefore, it may be predicted that a first user that has no recorded historic data who rented the transportation asset on the street having the plurality of restaurants earlier than 9 am will most likely ride to the subway station, even though the prediction for the first user based on this specific user historic data may be impossible. Therefore, if a second user exits the subway station at about 9 am, data concerning the transportation asset rented by the first user may be displayed to the second user because it is predicted by the system that the destination of the first user is the subway station <interpreted as the stop added by a majority decision>).  But neither Lawrenson, Kitagawa, Nix, nor Pishevar explicitly discloses the following limitation:
compensate users, who do not approve of adding a stop, of remaining users of the shared autonomous vehicle ... .
However, Fujita discloses this limitation (see at least Fujita, [0026] disclosing that a compensation rate may be increased in a case in which it is adjudged that significant disadvantage will be experienced by subsequently disembarking passengers due to long detour distances or the like, and the compensation rate may be decreased in a case in which it is adjudged that minimal disadvantage will be experienced by subsequently disembarking passengers due to short detour distances or the like; [0130] disclosing in ride-share fare calculation device 10, the compensation amount is calculated by compensation rate ... . As a result, by using ride-share fare calculation device 10, payment amount at disembarkation time ... can be calculated by adding an amount of money that compensates for disadvantages in terms of time or money experienced by a subsequent user to disembark, due, for example, to detours for a previous user to disembark; and [0131]).
Lawrenson, Kitagawa Nix, Pishevar and Fujita are analogous art to claim 16 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency, situation or preference.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Nix relates to systems and methods for determining operation of an autonomous vehicle based on user profiles (see at least Nix, Abstract).  Pishevar relates to a transportation based payment system (see at least Pishevar, Abstract).  Fujita relates to a passenger transportation service vehicle determines a fare, when plural users, including users with different disembarkation points are using the ride share service (see Fujita, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson, Kitagawa, Nix, Pishevar, to provide the benefit compensating the users, who do not approve of adding a stop, of remaining users of the shared autonomous vehicle, as disclosed in Fujita.  Doing so would provide the benefit of appropriately adjusting the compensation the plurality of occupants based on the autonomous vehicle stops.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson and Kitagawa as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0016188 to Hachisuka et al. (hereafter Hachisuka).
As per claim 17, the combination of Lawrenson and Kitagawa discloses all of the limitations of claim 1, as discussed above.  Kitagawa further discloses the limitation:
suggest adding a public restroom or a rest area as the stop after a specific time is elapsed ... (see at least Lawrenson, [0051] disclosing multiple resting places where the driver can have a rest may be positioned along a route that is estimated based on the destination or the travelling direction of the vehicle.  And further that the resting place closest to the present position of the vehicle is selected as the most proper resting place.  And disclosing travel time).  But neither Lawrenson nor Kitagawa explicitly disclose the limitation:
determine whether the user intakes food or beverage inside the autonomous vehicle ... .
However, Hachisuka discloses this limitation (see at least paragraph [0107], disclosing face recognition of the image captured by the in-vehicle camera can be used to identify the number of passengers and each passenger, determine facial expressions, and recognize objects to determine what kind of object exists in the vehicle. can do. In addition, the body temperature of the passenger and the temperature of an object in the vehicle (for example, a hot liquid object) can be determined based on the image captured by the thermo camera. Comprehensively evaluate the occupant's biological information (sweat, body temperature, heartbeat, etc.), facial expression, and the atmosphere inside the vehicle (temperature, humidity), causing discomfort (or reduced comfort) to the occupant. It is also possible to determine whether it is a situation or not. In addition, it is possible to
detect that the passenger is eating or drinking in the vehicle based on the recognition result of the image captured by the in-vehicle camera or the detection result of the odor sensor. Alternatively, based on the detection result of the illuminance sensor, it is detected that the passenger is eating, drinking, or doing other work. Further, the smartphone possessed by the passenger may transmit information on the vibration damping preference to the vehicle side via V2X communication or the like.).
Lawrenson, Kitagawa, and Hachisuka are analogous art to claim 17 because they are in the same field of stopping by facilities, positioned on a drive path of an autonomous vehicle, which are suitable for a user tendency or a user situation.  Lawrenson relates to a system for synchronizing operations of an autonomous vehicle and a restaurant system (see Lawrenson, Abstract).  Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle and for searching for a rest place for the driver to have a rest (see at least Kitagawa, Abstract).  Hachisuka relates to monitoring the occupants of a vehicle, when they are eating to adjust the vehicle’s damping (see at least Hachisuka, Abstract, paragraph [0107]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for suggesting stopping by facilities, as disclosed in Lawrenson and Kitagawa, to provide the benefit of determining whether the user intakes food or beverage inside the autonomous vehicle, as disclosed in Hachisuka.  Doing so would provide the benefit of increasing the comfort of the occupant of the vehicle.
As per claim 18, the combination of Lawrenson, Kitagawa, and Viswanathan disclose all of the limitations of claim 17, as discussed above.  Kitagawa further discloses the limitation:
determine the user situation, based on image data of a camera inside the autonomous vehicle (see at least Kitagawa, [0025] disclosing that each of the inattentive state detection sensors detects a state of the driver and acquires driver state information that indicates the state of the driver. The second inattentive state detection sensor 11b is provided by an image sensor that detects an opening width of an eye of the driver, frequency of blinking, and a movement of a line of sight of the driver. The third inattentive state detection sensor 11c detects a rotation of a steering wheel of the vehicle).

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666